
	
		I
		112th CONGRESS
		2d Session
		H. R. 6283
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2012
			Mr. Burgess (for
			 himself, Mr. Sessions,
			 Mr. Barton of Texas, and
			 Mr. Daniel E. Lungren of California)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means and
			 Education and the
			 Workforce, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enable States to establish reinsurance programs or
		  high risk pools to ensure that high risk individuals are able to access health
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Access to Health Insurance
			 Act of 2012.
		2.Repeal of certain
			 health insurance requirementsTitle I and subtitle A of title X of the
			 Patient Protection and Affordable Care Act and section 2301 of the Health Care
			 and Education Reconciliation Act of 2010 are repealed, and the provisions of
			 law amended or repealed by such title, subtitle, and section, respectively, are
			 restored or revived as if such Acts had not been enacted.
		3.Ensuring
			 affordability of health coverage through high risk pools, reinsurance programs,
			 and other innovative methods
			(a)Treatment of
			 qualified State reinsurance program as an alternative mechanismSection 2744 of the Public Health Service
			 Act (42 U.S.C. 300gg–44) is amended—
				(1)in subsection
			 (a)(1)(D)—
					(A)by striking
			 or at the end of clause (ii);
					(B)by striking the
			 period at the end of clause (iii) and inserting a comma; and
					(C)by adding at the
			 end the following:
						
							(iv)a qualified reinsurance program described
				in subsection (c)(4), or
							(v)an innovative
				method described in subsection (c)(5).
							;
				and
					(2)in subsection (c),
			 by adding at the end the following:
					
						(4)Qualified
				reinsurance programFor purposes of subsection (a)(1)(D)(iv), a
				qualified reinsurance program described in this paragraph is a
				program that—
							(A)is operated by a
				State (directly, or through a contract with an entity that provides reinsurance
				for health insurance coverage offered in the individual market, the small group
				market, or in both such markets); and
							(B)is designed to make reinsurance payments
				to, or otherwise limit the risk of, health insurance issuers that provide
				health insurance coverage to eligible individuals in the individual market in
				the State.
							(5)Innovative
				methodFor purposes of
				subsection (a)(1)(D)(v), the term innovative method has the
				meaning given such term in section 2745(g).
						.
				(b)Seed grants to
			 StatesSection 2745(a) of the
			 Public Health Service Act (42 U.S.C. 300gg–45(a)) is amended to read as
			 follows:
				
					(a)Seed grants to
				States
						(1)In
				generalThe Secretary shall
				provide from the funds appropriated under subsection (d)(1)(A) a grant of up to
				$5,000,000 to a State described in paragraph (2) for the State’s costs for the
				creation and initial operation of a qualified high risk pool, a qualified
				reinsurance program, or an innovative method.
						(2)State
				describedA State described
				in this paragraph is a State that, as of the date of enactment of the
				Guaranteed Access to Health Insurance Act of 2012, has not created any of the
				following:
							(A)A qualified high
				risk pool.
							(B)A qualified
				reinsurance program.
							(C)An innovative
				method.
							(3)Limitations on
				seed grants
							(A)One grant per
				StateAfter the date of
				enactment of the Guaranteed Access to Health Insurance Act of 2012, a State may
				receive only one grant under
				paragraph (1).
							(B)One year to
				spendThe funds made
				available to a State under a grant under
				paragraph (1) shall not be available for
				obligation after the end of the 12-month period beginning on the date that the
				State receives such grant.
							(C)Unexpended funds
				available for allotmentAny
				funds made available under a grant under this subsection that are not expended
				in the period under
				subparagraph (B) shall be made available
				for purpose of allotment under subsection (b).
							.
			(c)Grants for
			 operational losses
				(1)In
			 generalParagraph (1) of section 2745(b) of the Public Health
			 Service Act (42 U.S.C. 300gg–45(b)(1)) is amended to read as follows:
					
						(1)In
				general
							(A)Grants for
				pools, reinsurance programs, and innovative methodsIn the case of a State that has established
				a qualified high risk pool described in
				subparagraph (B), a qualified reinsurance
				program, or an innovative method the Secretary shall provide, from funds
				allotted to the State under paragraph (2), a grant for the losses incurred by
				the State in connection with the operation of the qualified high risk pool,
				qualified reinsurance program, or innovative method.
							(B)Qualified high
				risk pool describedA qualified high risk pool described in this
				subparagraph is a qualified high risk pool (as such term is defined in
				subsection (g)(1)) that has in effect a mechanism reasonably designed to ensure
				continued funding of losses incurred by the State in connection with operation
				of the pool after the end of the last fiscal year for which a grant is provided
				under this
				paragraph.
							.
				(2)AllotmentParagraph (2) of section 2745(b) the Public
			 Health Service Act (42 U.S.C. 300gg–45(b)(2)) is amended—
					(A)in the matter
			 preceding subparagraph (A)—
						(i)by striking appropriated under
			 paragraphs (1)(B)(i) and (2)(A) of subsection (d) for a fiscal year and
			 inserting allocated for a fiscal year under subsection
			 (d)(2)(A); and
						(ii)by
			 inserting , reinsurance program, or innovative method after
			 operate the high risk pool;
						(B)in subparagraph
			 (A)—
						(i)by
			 striking 40 and inserting 30; and
						(ii)by
			 striking appropriated and inserting
			 allocated;
						(C)in subparagraph (B), by striking each
			 instance of appropriated and inserting allocated;
					(D)in subparagraph
			 (C)—
						(i)by striking each instance of
			 appropriated and inserting allocated; and
						(ii)by
			 striking as the number of individuals and all that follows
			 through the end of the subparagraph and inserting the
			 following:
							
								as—(i)the sum of—
									(I)the number of individuals enrolled in
				health care coverage through the qualified high risk pool of the State;
				and
									(II)the number of
				individuals whose health care coverage is covered by the qualified reinsurance
				program or innovative method of the State; bears to
									(ii)the total number
				of individuals in all qualifying States that so apply that are so enrolled or
				so covered (as determined by the
				Secretary).
								;
				and
						(E)by adding at the
			 end the following new subparagraph:
						
							(D)An amount equal to 10 percent of such
				allocated amount for the fiscal year shall be allotted among qualifying States
				that apply for such a grant so that the amount allotted to a State bears the
				same ratio to such allocated amount as—
								(i)the amount of
				funds contributed to the operation of any qualified high risk pool, qualified
				reinsurance program, or innovative method of the State by funding sources other
				than grants under this subsection; bears to
								(ii)the total of the
				amount described in
				clause (i) for all
				States.
								.
					(3)Consistent
			 premium rulesSection 2745(b) the Public Health Service Act (42
			 U.S.C. 300gg–45(b)) is amended—
					(A)by striking
			 paragraph (3); and
					(B)by redesignating
			 paragraph (4) as paragraph (3).
					(d)Preference
			 policy; no bonus grantsSection 2745 of the Public Health Service
			 Act (42 U.S.C. 300gg–45) is amended by striking subsection (c) and inserting
			 the following:
				
					(c)Preference
				policyBeginning 3 years after the date of the enactment of the
				Guaranteed Access to Health Insurance Act of
				2012, for the purpose of providing access to health insurance for
				high risk individuals in a State, the Secretary, in awarding any competitive
				grant for Federal funding for which the only eligible entities are States,
				shall give preference to any State that has received a grant under this section
				in the year during which such grant is
				awarded.
					.
			(e)FundingSection 2745(d) of the Public Health
			 Service Act (42 U.S.C. 300gg–45(d)) is amended—
				(1)by striking
			 paragraphs (1), (2), (3), and (4) and inserting the following:
					
						(1)Appropriations
				for fiscal year 2013 and subsequent yearsOut of any funds in the Treasury not
				otherwise appropriated, on October 1, 2012, there is appropriated to the
				Secretary, $25,000,000,000, to remain available until expended, to carry out
				this section, of which—
							(A)$35,000,000 is to
				carry out subsection (a); and
							(B)$22,965,000,000
				subject to paragraph (2), shall be made available for allotments under
				subsection (b)(2).
							(2)Allotments
							(A)Annual
				amount
								(i)In
				generalFor each fiscal year, the Secretary shall determine, from
				the amount available under
				paragraph (1)(B), the amount to allocate to
				such fiscal year for purposes of allotments under subsection (b)(2) for such
				fiscal year.
								(ii)CriteriaIn
				determining the amount for a fiscal year under
				clause (i), the Secretary shall ensure
				that an adequate, but not excessive, amount of funding is made available to
				support qualified high risk pools, qualified reinsurance programs, and
				innovative methods in the States.
								(B)ReallotmentIf, on June 30 of each fiscal year for
				which the Secretary made funds available for allotment under
				subparagraph (A), the Secretary determines
				that all the amounts made available for allotment for such fiscal year are not
				allotted or otherwise made available to States, such remaining amounts shall be
				allotted and made available under subsection (b) among States receiving grants
				under subsection (b) for the fiscal year based upon the allotment formula
				specified in such subsection.
							;
				and
				(2)by redesignating
			 paragraph (5) as paragraph (3).
				(f)Definitions
				(1)Qualified high
			 risk poolSection 2745(g)(1) of the Public Health Service Act (42
			 U.S.C. 300gg–45(g)(1)) is amended—
					(A)in subparagraph (A)—
						(i)by
			 striking has the meaning given such term in section 2744(c)(2)
			 and inserting means a qualified high risk pool (as such
			 term is described in section 2744(c)(2)) that meets the requirements of
			 subparagraph (B);
						(ii)by
			 striking subparagraph (A) of such section and inserting
			 subparagraph (A) of section 2744(c)(2); and
						(iii)by
			 adding at the end the following:
							
								(B)Requirements for
				consumer protectionsThe
				requirements under this subparagraph for consumer protections for a qualified
				high risk pool are the following:
									(i)Choice of
				coverageThe high risk pool
				provides all eligible individuals with a choice of health insurance coverage
				that includes at least one policy form that is a high deductible health plan
				that is combined with a health savings account.
									(ii)Lifetime
				limitsThe high risk pool
				provides to all eligible individuals health insurance coverage that does not
				impose any lifetime limit on the dollar value of benefits for any participant
				or beneficiary of such coverage.
									(iii)Guaranteed
				availabilityThe high risk
				pool shall provide health insurance coverage to all eligible individuals
				who—
										(I)seek such
				coverage; and
										(II)pay any
				applicable premiums.
										(iv)No wait
				listThe high risk pool may
				not—
										(I)apply any waiting period for health
				insurance coverage offered through the pool;
										(II)maintain any
				waiting list for access to such coverage; or
										(III)otherwise
				require an eligible individual to wait for access to such coverage.
										(v)PremiumsThe
				high risk pool may not charge any participant or beneficiary of coverage under
				such pool a premium for such coverage that is greater than 150 percent of the
				average premium in the individual market for health insurance coverage in that
				State.
									(vi)Outreach and
				educationThe high risk pool
				conducts education and outreach to residents of the State and insurance brokers
				in the State to ensure that such residents and brokers understand that the high
				risk pool is available to eligible
				individuals.
									.
						(2)Eligible
			 individual
					(A)In
			 generalSection 2745(g) of the Public Health Service Act (42
			 U.S.C. 300gg–45(g)), as amended by
			 paragraph (1), is further amended by
			 striking paragraph (2) and inserting the following:
						
							(2)Eligible
				individualThe term
				eligible individual means an individual who—
								(A)is an eligible individual (as such term is
				defined in section 2741(b)); or
								(B)would be eligible
				for Medicare under title XVIII of the Social Security Act, except that such
				individual is subject to a 24-month disability waiting period under section
				226(b) of the Social Security Act, during such
				period.
								.
					(B)Conforming
			 amendmentSection 2741(b) of
			 the Public Health Service Act (42 U.S.C. 300gg–41(b)) is amended by inserting
			 (except, for purposes of section 2745) after In this
			 part.
					(3)Qualified
			 reinsurance program and innovative methodSection 2745(g) of the
			 Public Health Service Act (42 U.S.C. 300gg–45(g)), as amended by
			 paragraph (2), is further amended by
			 adding at the end the following:
					
						(4)Qualified
				reinsurance programThe term
				qualified reinsurance program means a qualified reinsurance
				program, as such term is defined in section 2744(c)(4), that does not
				require any waiting period for health insurance coverage offered to eligible
				individuals in connection with such qualified reinsurance program.
						(5)Innovative
				methodThe term innovative method means a method
				implemented by a State, to provide access to health insurance coverage for
				eligible individuals in the State, that the Secretary determines will—
							(A)mitigate the cost
				of providing health insurance coverage to eligible individuals in the State in
				a manner that is better than, as determined by the Secretary, the provision of
				such coverage through a qualified high risk pool; and
							(B)that ensures that
				such individuals receive consumer protections that are similar to the consumer
				protections required under paragraph (1)(B) for a qualified high risk
				pool.
							.
				(g)Protection
			 against dumpingSection 2745 of the Public Health Service Act (42
			 U.S.C. 300gg–45) is amended by adding at the end the following:
				
					(h)Protection
				against dumping risk by insurers
						(1)In
				generalSubject to the criteria established by the Secretary
				under paragraph (1) of section 2746(d), a State operating a qualified high risk
				pool, qualified reinsurance program, or innovative method under this section
				may enforce sanctions against health insurance issuers in the State that are
				similar to the sanctions described in paragraph (2) of such section.
						(2)Rule of
				constructionThe rule of construction under paragraph (3) of
				section 2746(d) shall apply to this subsection in the same manner that such
				paragraph (3) applies to section
				2746(d).
						.
			(h)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2012.
			4.Federal fallback
			 high risk pool
			(a)In
			 generalSubpart 1 of part B
			 of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–41 et seq.) is
			 amended by adding at the end the following:
				
					2746.Federal
				fallback high risk pool
						(a)Establishment
				and application of Federal fallback high risk pool
							(1)For States with
				no history of providing support for eligible individualsIf, by
				October 1, 2015, a State has not established a qualified high risk pool,
				qualified reinsurance program, or innovative method at any point in the 5-year
				period before such date, the Secretary shall establish a Federal fallback high
				risk pool program to provide health insurance coverage for eligible individuals
				in such State.
							(2)For States that
				discontinue State high risk poolsBeginning October 1, 2015, if a State that
				operated a qualified high risk pool, a qualified reinsurance program, or
				innovative method under section 2745 before such date fails to operate a
				qualified high risk pool, qualified reinsurance program, or innovative method
				for any period of 2 consecutive years after such date, the Secretary shall, at
				the end of such 2-year period, establish a Federal fallback high risk pool to
				provide health insurance coverage for eligible individuals in such
				State.
							(b)Administration
							(1)In
				generalThe Secretary may
				carry out the program under this section directly or through contracts to
				eligible entities.
							(2)Eligible
				entitiesTo be eligible for a contract under paragraph (1), an
				entity shall—
								(A)be a nonprofit
				private entity;
								(B)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require; and
								(C)agree to utilize
				contract funding to establish and administer a Federal fallback high risk pool
				for eligible individuals.
								(c)Use of
				fundsAmounts made available
				under this section shall be used to establish and operate a Federal fallback
				high risk pool that is a qualified high risk pool, as such term is defined in
				section 2744(c)(2), that meets the requirements of section 2745(g)(1)(B) of
				such Act, with respect to each State in which such Federal fallback high risk
				pool applies.
						(d)Protection
				against dumping risk by insurers
							(1)In
				generalThe Secretary shall
				establish criteria for determining whether health insurance issuers and
				employment-based health plans have discouraged an individual from remaining
				enrolled in prior coverage based on that individual’s health status.
							(2)SanctionsAn health insurance issuer or
				employment-based health plan shall be responsible for reimbursing the Federal
				fallback high risk pool under this section for the medical expenses incurred by
				the Federal fallback high risk pool for an individual who, based on criteria
				established by the Secretary, the Secretary finds was encouraged by the health
				insurance issuer to disenroll from health benefits coverage prior to enrolling
				in coverage through the Federal fallback high risk. The criteria shall include
				at least the following circumstances:
								(A)In the case of prior coverage obtained
				through an employer, the provision by the employer, group health plan, or the
				health insurance issuer of money or other financial consideration for
				disenrolling from the coverage.
								(B)In the case of prior coverage obtained
				directly from a health insurance issuer or under an employment-based health
				plan—
									(i)the provision by the health insurance
				issuer or plan of money or other financial consideration for disenrolling from
				the coverage; or
									(ii)in the case of an
				individual whose premium for the prior coverage exceeded the premium required
				by the program (adjusted based on the age factors applied to the prior
				coverage)—
										(I)the prior coverage is a policy that is no
				longer being actively marketed (as defined by the Secretary) by the health
				insurance issuer; or
										(II)the prior
				coverage is a policy for which duration of coverage form issue or health status
				are factors that can be considered in determining premiums at renewal.
										(3)ConstructionNothing
				in this subsection shall be construed as constituting exclusive remedies for
				violations of criteria established under paragraph (1) or as preventing States
				from applying or enforcing such paragraph or other provisions under law with
				respect to health insurance issuers.
							(e)OversightThe
				Secretary shall establish—
							(1)an appeals process
				to enable individuals to appeal a determination under this section; and
							(2)procedures to
				protect against waste, fraud, and abuse.
							(f)Funding;
				termination of authority
							(1)In
				generalThere are authorized
				to be appropriated to the Secretary $2,500,000,000 for the 3-fiscal-year period
				beginning on October 1, 2015, to pay claims against (and the administrative
				costs of) the Federal fallback high risk pool under this section that are in
				excess of the amount of premiums collected from eligible individuals enrolled
				in the Federal fallback high risk pool.
							(2)Insufficient
				fundsIf the Secretary estimates for any fiscal year that the
				aggregate amounts available for the payment of the expenses of the Federal
				fallback high risk pool will be less than the actual amount of such expenses,
				the Secretary shall make such adjustments as are necessary to eliminate such
				deficit.
							(3)Relationship to
				State high risk pools
								(A)Termination of
				Federal coverageSubject to
				subparagraph (B), if a State
				establishes a qualified high risk pool, qualified reinsurance program, or
				innovative method under section 2745, coverage of an eligible individual in
				such State under a Federal fallback high risk pool shall terminate on the date
				that—
									(i)is
				the last day of the plan year that applies to such individual under such
				Federal fallback high risk pool; and
									(ii)that occurs after
				the date on which the State establishes such a qualified high risk pool,
				qualified reinsurance program, or innovative method.
									(B)Transition to
				State high risk poolsThe Secretary shall develop procedures to
				provide for the transition of eligible individuals in a State enrolled in
				health insurance coverage offered through a Federal fallback high risk pool
				established under this section into a qualified high risk pool in such State.
				Such procedures shall ensure that there is no lapse in coverage with respect to
				the individual and may extend coverage after the applicable termination date
				under
				subparagraph (A) of the Federal
				fallback risk pool involved, if the Secretary determines necessary to avoid
				such a lapse.
								(C)No new
				enrollmentThe Federal
				fallback high risk pool in a State shall not enroll any individual in the State
				for coverage under such a Federal fallback high risk pool at any time that the
				State is operating such a qualified high risk pool, qualified reinsurance
				program, or innovative method under section 2745.
								(4)LimitationsThe
				Secretary has the authority to stop taking applications for participation in
				the Federal fallback high risk pool under this section to comply with paragraph
				(2).
							(5)Relation to
				State lawsThe standards established under this section shall
				supersede any State law or regulation (other than State licensing laws or State
				laws relating to plan solvency) with respect to any Federal fallback high risk
				pool which is established in accordance with this section.
							(g)DefinitionsFor
				purposes of this section—
							(1)Terms from
				section 2745Except as otherwise provided in this section, the
				terms eligible individual, innovative method,
				qualified high risk pool, and qualified reinsurance
				program have the meanings given such terms in section 2745(g).
							(2)Employment-based
				health planThe term
				employment-based health plan shall have the meaning given such
				term by the Secretary, consistent with the meaning given such term under
				section 1101 of Public Law
				111–148.
							.
			(b)Conforming
			 amendmentSection 2741(b) of
			 the Public Health Service Act (42 U.S.C. 300gg–41(b)), as amended by section
			 3(f)(2)(B), is further amended, in the matter before paragraph (1), by
			 inserting and section 2746 after for purposes of section
			 2745.
			
